Per Curiam.
This action was tried in the District Court of East Orange, without a jury, and both counsel in briefs admit judgment was for plaintiff for $350, but no record of same is in clerk’s docket, as printed in the state of the case.
*583The action was to recover $350 balance due on a three per cent, commission for services rendered by plaintiff in selling the drug store of his friend, the defendant, for $15,000.
Plaintiff’s testimony was that the defendant stated that he was in receipt of a letter which caused him to desire to sell his business; that defendant asked plaintiff if he knew anybody who might buy it; that plaintiff replied he knew a man who might be interested; that in response to plaintiff’s questioning defendant said he wanted $15,000 for the business; that plaintiff asked what the commission was, and defendant replied, “It’s three per cent., isn’t it?” To which defendant assented.
Defendant’s testimony was that plaintiff agreed to his proposition, “If you will get me a purchaser for $15,000 I will give you $200.” The defendant’s main contention is that there was no evidence from which a judgment for plaintiff could be found, either as to the existence of a contract or as to the damages allowed.
We think the testimony in the case presented entirely a question of fact, the conclusion upon which we are not, under the well-settled rule, warranted in disturbing.
The judgment will therefore be affirmed.